Case 18-70608-pmb        Doc 28     Filed 02/15/19 Entered 02/15/19 11:59:12              Desc Main
                                    Document     Page 1 of 2




  IT IS ORDERED as set forth below:



  Date: February 14, 2019
                                                           _____________________________________
                                                                         Paul Baisier
                                                                 U.S. Bankruptcy Court Judge

  _______________________________________________________________



                         UNITED STATES BANKRUPTCY COURT
                          NORTHERN DISTRICT OF GEORGIA
                                 ATLANTA DIVISION


In re:                              |      CASE NUMBER:
                                    |
TWANISHA ONI ROBERTS,               |      18-70608-PMB
                                    |
      Debtor.                       |      CHAPTER 7
___________________________________ | _________________________________________

                             ORDER ON DEBTOR’S PLEADING

         This matter comes before the Court on a Motion to Impose the Stay of Eviction for

Bankruptcy Case# 18-70608 (Docket No. 26)(the “Pleading”) filed by the above-referenced

Debtor (the “Debtor”) pro se on February 13, 2019. In the Pleading, the Debtor references a

pending district court action in the United States District Court for the Northern District of Georgia

(the “District Court”), Case No. 18-cv-05229-MHC (the “District Court Action”). Upon review

of the docket in the District Court Action, it appears the Debtor filed a pleading in the District

Court Action that is nearly identical to the Pleading filed in this bankruptcy case. It also appears

that the District Court Action pleading was filed in the District Court on February 8, 2019, prior
Case 18-70608-pmb        Doc 28     Filed 02/15/19 Entered 02/15/19 11:59:12          Desc Main
                                    Document     Page 2 of 2


to the filing date of the subject Pleading. Accordingly, it appears that the relief sought in the

Pleading is subject to consideration by the District Court rather than this Court.

       Based upon the foregoing, it is hereby

       ORDERED that the relief sought in the Pleading is DENIED without prejudice as to the

Debtor’s ability to seek such relief in the District Court Action.

       The Clerk is directed to serve copies of this Order upon the Debtor, the Chapter 7 Trustee,

and the United States Trustee.

                                     [END OF DOCUMENT]




                                                  2
